Citation Nr: 1523065	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to July 1982, from April 1986 to July 1986, and from March 2003 to March 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a Travel Board hearing was held before the undersigned with respect to whether new and material evidence had been received to reopen a claim of service connection for a left ankle disability.  A transcript of the hearing is associated with the record.  In August 2014, the Board reopened the claim of service connection for a left ankle disability and remanded the case for further development. 


FINDING OF FACT

In a February 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran advised the Board that he was withdrawing his appeal in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim of service connection for a left ankle disability; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a February 2015 statement, the Veteran advised the Board that he wished to "drop" or withdraw the left ankle claim on appeal.  Hence, there is no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


